                     UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
IN RE: LINCOLN NATIONAL COI                      )   No.: 16-cv-06605-GJP
LITIGATION                                       )
                                                 )
__________________________________________       )
                                                 )
EFG BANK AG, CAYMAN BRANCH, et al.,              )
                                                 )
                           Plaintiffs,           )
                                                 )
                  v.                             )
                                                 )   No.: 17-cv-02592-GJP
THE LINCOLN NATIONAL LIFE                        )
INSURANCE COMPANY,                               )
                                                 )
                           Defendant.            )
                                                 )

                                         ORDER
      AND NOW, this 9th day of March 2020, after reviewing the Special Master’s

Opinion (16-06605 ECF No. 146; 17-02592 ECF No. 111), Lincoln’s Objections (16-

06605 ECF No. 149; 17-02592 ECF No. 113) and Plaintiffs’ Response (16-06605 ECF

No. 154; 17-02592 ECF No. 117), it is ORDERED that Lincoln’s Objections (16-06605

ECF No. 149; 17-02592 ECF No. 113) are OVERRULED and the Special Master’s

Opinion (16-06605 ECF No. 146; 17-02592 ECF No. 111), is ADOPTED.




                                                     BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.
